MEMORANDUM OPINION
No. 04-03-00886-CR
Jesse Jeffery (Jeffrey) SANCHEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-1938
Honorable Philip Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	March 31, 2004
DISMISSED
	The trial court's certification in this appeal states that this case is a "plea-bargain case, and
the defendant has NO right of appeal."  It further states "the defendant has waived the right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules."  Tex. R. App. P. 25.2(d).  On February 13, 2004, we ordered that this
appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification
showing that the appellant has the right of appeal was made part of the appellate record by March 15,
2004.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  No such amended trial court certification has been filed.
Therefore, Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is
dismissed.
							PER CURIAM
Do Not Publish